Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6,15,19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not teach “the first conductive rail is bent in the at least some of the buffer areas at an angle having a steeper slope than the second conductive rail in the same buffer area.”  Applicant points to fig. 2a for support.  However, fig. 2a seems to show that the two conductive rails form the same angle in the same buffer area.

    PNG
    media_image1.png
    357
    660
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
Claims 1-6,15,19-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Venk et al (PG Pub 20160327223 A1), a reference cited by Applicants, and Marcus (PG Pub 2002/0110000 A1).
Regarding claim 1, Venk teaches a flexible light strip comprising: multiple solid state lighting units (LEDs “L”, figs. 22-24 and 28); and a flexible carrier (121) that comprises : multiple buffer areas (122) between adjacent solid state lighting units of the multiple solid state lighting units, each of the multiple buffer areas extending along a width (fig. 21 and 28) of the flexible carrier from one edge to an opposite edge of the flexible carrier (figs. 22,23 and 28).
Venk does not explicitly teach the first conductive rail and the second conductive rail being bent in at least some of the buffer areas such that the first conductive rail is bent in the at least some of the buffer areas at an angle having a steeper slope than the second conductive rail in the same buffer area.
Venk teaches advantages of the device being flexible such as broad range of optical configuration (paragraph [0011]), good design flexibility and application (paragraphs [0005][0011]), reduced cost by rolls and reels packaging (paragraph [0164]).  Venk further teaches the device to be flexible (bent through plastic deformation, paragraph [0054]; springback, paragraphs [0064][0065][0069], flexible, paragraph [0039]).  Venk also discloses that the device can be bent in at least two directions: along lines 34 and lines 14 (fig. 28, paragraphs [0127][0130]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that Venk’s device could function as claimed: “the first conductive rail and the second conductive rail being bent in at least some of the buffer areas such that the first conductive rail is bent in the at least some of the buffer areas at an angle having a steeper slope than the second conductive rail in the same buffer area” such as by bending section “A” (see fig. 28 attached) while keeping section “B” flat.  Note: Venk in view of Marcus teaches the conductive rails to be around where lines 14 are (see fig. 28 below).
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first conductive rail and the second conductive rail being bent in at least some of the buffer areas such that the first conductive rail is bent in the at least some of the buffer areas at an angle having a steeper slope than the second conductive rail in the same buffer area, for the benefits such as allowing the device to bend in any direction during packaging without breaking to reduce cost and increasing optical configuration and design flexibility.

    PNG
    media_image2.png
    354
    701
    media_image2.png
    Greyscale

Venk does not show in the drawings a first conductive rail attached and electrically coupled to the multiple solid state lighting units, a second rail, parallel to the first conductive rail, and attached and electrically coupled to the multiple solid state lighting units.
In the same field of endeavor, Marcus teaches a first conductive rail attached (5, fig. 3) and electrically coupled to the multiple solid state lighting units, a second rail (6), parallel to the first conductive rail, and attached and electrically coupled to the multiple solid state lighting units, for the known benefit of providing power to the solid state lightning units.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a first conductive rail attached and electrically coupled to the multiple solid state lighting units, a second rail, parallel to the first conductive rail, and attached and electrically coupled to the multiple solid state lighting units for the known benefit of providing power to the solid state lightning units.
Regarding claim 2, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple solid state lighting units is adjacent at least one of the buffer areas along a length of the light strip (figs. 22 to 24).  
Regarding claim 3, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple buffer areas is shaped as a buckling area (bendable, figs. 23 and 24).  
Regarding claim 4, Venk teaches the light strip as claimed in claim 1, wherein a maximum height of each of the multiple buffer areas above an area of the flexible carrier between adjacent buffer areas of the multiple buffer areas defines a maximum-2-6848120.1Applicant: LUMILEDS LLCApplication No.: 16/647,332 local bending angle along a bending axis perpendicular (in the vertical direction of fig. 24) to the first surface of the flexible carrier for the light strip relative to a linear shape of the light strip when non-bended (fig. 24).  
Regarding claim 5, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple buffer areas is shaped as a gable roof comprising two roof sections sloping in opposite directions and located such that highest edges meet to form a roof ridge (figs. 23 and 24).  
Regarding claim 6, Venk teaches the light strip as claimed in claim 1, wherein at least the multiple buffer areas are made of a ductile material (plastic, paragraph [0054] that springs back, paragraph [0069]).
Regarding claim 15, Venk does not teach a roof angle at the roof ridge is 90 degrees in a non-bended state of the light strip along a length of the light strip.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a roof angle at the roof ridge to be any degree, including 90 degrees, in a non-bended state of the light strip along a length of the light strip, for the benefit of broadening the application field of the device (paragraph [0007]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a roof angle at the roof ridge to be any degree, including 90 degrees, in a non-bended state of the light strip along a length of the light strip, for the benefit of broadening the application field of the device.
The phrase “non-bended state” does not seem to mean “never has been bent”.  Paragraph [0022] of the application PG Pub teaches “a roof angle at the roof ridge provided by the two roof sections is essentially 90 degree in a non-bended state of the light strip along its length. This will ensure a symmetric bending of the flexible foil since this roof angle is present at the middle of the width of the flexible foil when being bended.”  Also, claim 5, from which claim 15 depends, teaches the roof angle is “shaped”.  Thus, “non-bended state” is understood to mean a force, such as bending, is used form the claimed device into the “non-bended state”.  Although Venk teaches bending the device into the roof angle, it reads on the current claim in view of the specification.  “The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.” In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP 2131.
Regarding claim 19, Marcus teaches the at least the first conductive rail and the second conductive rail comprise two conductive rails (5 and 6, fig. 1).  
Regarding claim 20, Marcus teaches therein one of the first conductive rail and the second conductive rail defines the one edge of the flexible carrier and the other one of the two conductive rails defines opposite edge of the flexible carrier (fig. 4).  
Regarding claim 21, Marcus does not teach the at least the first conductive rail and the second conductive rail are configured for coupling to receive a drive current for the multiple solid state lighting units.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to configure at least the first conductive rail and the second conductive rail for coupling to receive a drive current, as well as a drive voltage, for the multiple solid state lighting units, for the known benefit of powering the solid state lighting units with either current or voltage. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899